In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00109-CV




               IN RE CLIFF CARPENTER




         On Appeal from the 123rd District Court
                 Panola County, Texas
             Trial Court No. 2015-C-0027




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION
            Cliff Carpenter has attempted to perfect an appeal from an order entered by the presiding

judge of the Tenth Administrative Judicial Region. Because the order is not appealable, we dismiss

Carpenter’s attempted appeal for want of jurisdiction.

            Carpenter was appointed by the 123rd Judicial District Court of Panola County as an

investigator to assist in the preparation of the defense of Tammy Crawford, who had been indicted

for the state-jail-felony offense of credit card or debit card abuse. 1 Carpenter submitted invoices

for payment for his services totaling $53,072.00 and sought payment for that total fee. Following

a hearing, the trial court entered an order on August 20, 2018, requiring the auditor of Panola

County to pay Carpenter the sum of $2,500.00 for his services and expenses in relation to cause

number 2015-C-0027, styled The State of Texas v. Tammy Crawford. Unsatisfied with the trial

court’s order, Carpenter filed a notice of appeal with the judge of the Tenth Administrative Judicial

Region. See TEX. CODE CRIM. PROC. ANN. art. 26.05(c) (Supp.). On January 7, 2019, the presiding

judge of the Tenth Administrative Judicial Region entered an order denying Carpenter’s request

for additional investigative fees. Carpenter now attempts to appeal from that order.

            Our jurisdiction, as an appellate court, is constitutional and statutory in nature. See TEX.

CONST. art. V, § 6; TEX. GOV’T CODE ANN. § 22.220 (Supp.). Unless we are given specific

authority over an appeal from a particular type of order, we have jurisdiction only over appeals

from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). “An appeal

of an order issued by the presiding judge of the administrative judicial region pursuant to Code of



1
    The order of appointment authorized Carpenter to receive not more than $2,500.00 for his services.
                                                            2
Criminal Procedure Article 26.05(c) is not authorized by statute.” In re Long, No. 13-10-00612-

CV, 2011 WL 1204756, at *1 (Tex. App.—Corpus Christi Mar. 31, 2011, no pet.) (per curiam)

(mem. op.). Consequently, it appears that we are without jurisdiction to hear this appeal.

       By letter dated January 27, 2020, we informed Carpenter of this potential defect in our

jurisdiction and afforded him the opportunity to demonstrate proper grounds for our retention of

the appeal. While Carpenter filed a response, he failed to identify any authority to contradict the

conclusion that we are without jurisdiction over this appeal. Moreover, Section 26.05(c) of the

Texas Code of Criminal Procedure does not authorize an appeal from an order issued by the

presiding judge of the administrative judicial region. That section provides, in pertinent part:

       An attorney whose request for payment is disapproved or is not otherwise acted on
       by the 60th day after the date the request for payment is submitted may appeal the
       disapproval or failure to act by filing a motion with the presiding judge of the
       administrative judicial region. On the filing of a motion, the presiding judge of the
       administrative judicial region shall review the disapproval of payment or failure to
       act and determine the appropriate amount of payment. In reviewing the disapproval
       or failure to act, the presiding judge of the administrative judicial region may
       conduct a hearing. Not later than the 45th day after the date an application for
       payment of a fee is submitted under this article, the commissioners court shall pay
       to the appointed counsel the amount that is approved by the presiding judge of the
       administrative judicial region and that is in accordance with the fee schedule for
       that county.

TEX. CODE CRIM. PROC. ANN. art. 26.05(c). Although a fee-payment claim may be appealed to

the presiding judge of the administrative judicial region, the statute plainly requires the

commissioners court to “pay the appointed counsel the amount that is approved by the presiding

judge of the administrative judicial region and that is in accordance with the fee schedule for that




                                                 3
county.” This section does not contemplate a further right of appeal from the order of the presiding

judge of the administrative judicial region. 2

         We dismiss this appeal for want of jurisdiction.




                                                           Josh R. Morriss, III
                                                           Chief Justice

Date Submitted:            February 12, 2020
Date Decided:              February 13, 2020




2
 Even if such an order were properly appealable, the notice of appeal filed in this case was untimely. The presiding
judge of the administrative judicial region signed the fee payment order on January 7, 2019. Carpenter’s notice of
appeal was filed on December 16, 2019. See TEX. R. APP. P. 26.1 (notice of appeal must be filed within thirty days
after judgment is signed). A timely notice of appeal is essential to invoke our appellate jurisdiction. In re A.L.B., 56
S.W.3d 651, 652 (Tex. App.—Waco 2001, no pet.). If the notice is untimely, then we can take no action other than
to dismiss the appeal. Id.
                                                           4